DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	An Amendment was filed January 12, 2021 in response to a Non-Final Office Action dated October 13, 2020, (hereinafter “Amendment”).  The Amendment has been entered and carefully considered.  Pursuant to the Amendment, Claims 1, 3 – 5, and 9 – 18 remain pending in the application.  All independent claims were amended in a virtually identical manner, and no dependent claim was amended, except for Claim 9 which merely added a limitation relating to a third order book.
	Despite the Amendment and Applicant’s remarks, which are fully addressed below, the rejections set forth in the Final Office Action are maintained; although, the rejection is based on new grounds (i.e. §103), as described below.

Claim Rejections – 35 USC § 101
3.	35 USC § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3 – 5, and 9 – 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  

With regard to the Amendment:
A discussion of Claim 1 is illustrative of the rejection.  Claim 1 was modified to read:

    PNG
    media_image1.png
    826
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    605
    media_image2.png
    Greyscale

	This amendment makes it clear that there is a plurality of order books each one with its own matching processor, matching algorithm, and pool of liquidity.  The system directs a first order to a first order book based on a preference and a second order to a second order book.  The hardware elements are still recited at a high level of generality.  There is no recited interaction among the various order books or the manner in which orders are routed.  There is no specificity with respect to the matching algorithms.  In short, the claim fails to recite a technical solution to a technical problem.  It remains in the “apply it” category.  It therefore falls short of eligible subject matter.
	Dependent Claim 12 was not amended in any manner that would alter the foregoing analysis.
Interview Recommended:  While this amendment is a step in the right direction, it is possible that the specification contains additional subject matter which, if claimed with specificity, would constitute eligible subject matter.  An interview is recommended in order for the examiner to assist Applicant in identifying and claiming such subject matter.

With regard to the Previous Amendment:
	As set forth below in more detail, Claim 1 was modified to read that the first order data indicates a preference for a given “order book,” and that each order book of the plurality of order books represents a separate pool of liquidity and can follow different matching algorithms.  The second order on the other hand does not indicate a preference and it is routed to an order book demonstrating the best bid and best ask offer.  
	However, like the Claim as previously recited, these limitations do not serve to integrate the recited abstract idea – see below – into a practical application.  The reason is that these are abstract ideas in and of themselves.  These limitations – like the one quoted below - constitute a method of organizing human activity, specifically, managing commercial interactions.  More specifically, these limitations relate to the commercial interaction of matching of buyers and sellers.  There is no technical solution to a technical problem.  No improvement in the computerized system itself.  No improvement to any technical field.  Matching buyers and sellers is not technical – it done electronically every day millions of times a day and constitutes an “apply it” situation.

Claim 1 as previously presented:
	Claim 1 recites the limitation “selecting, by the order processor, an order book for the first order based on the data indicative of a preference; attempting to match, with a first hardware matching processor, the first order with a previously received but unsatisfied order counter to the first order stored in the first order book data structure stored in the memory.”  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, managing commercial interactions.  More specifically, this limitation relates to the commercial interaction of matching of buyers and sellers.  That is, analyzing the claim as an ordered combination, the claim as a whole recites a method that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Managing commercial interactions are examples of such methods.
	Furthermore, the mere nominal recitation of generic computer components – such as an “order processor,” “matching processor,” or “memory” - does not take the claim out of the methods of organizing human activity grouping.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
	Moreover, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional computer component - a “client computer.”  This component, like the others, is also recited at a high-level of generality.  The recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  
	Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic and recited at a high level of generality. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  	Therefore, the claim is not patent eligible.
	Claim 3 merely recites a FIFO algorithm.  Claim 4 merely recites a pro rata algorithm.  Claim 5 merely recites a best price method of matching orders.  These claims do not any meaningful limitations to the abstract idea and do not serve to integrate it into a practical application.  
	Claim 9 is independent and very similar to Claim 1.  It merely adds the abstract concept of an implied order.  Therefore, it is ineligible for the same reasons as set forth above with respect to that claim.  Claim 10 is virtually identical to Claim 3 and Claim 11 is virtually identical to Claim 4 and are likewise ineligible. Claim 12 merely adds a second implied order and does not add any meaningful limitation to the independent Claim 9. Claim 13 merely recites a third matching algorithm. Claim 14 is essentially the same as Claim 4. Claim 15 is independent but virtually identical to Claim 1 and is ineligible for the same reasons as set forth above with respect to that claim. Claims 16 - 
	As discussed above, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  No significant component limitations are recited.  As discussed above with respect to integration of the abstract idea into a practical application, any additional elements are generic and recited at a high level of generality. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Accordingly, Claims 1, 3 – 5, and 9 – 18 are rejected under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
	Claims 1, 3 – 5, and 9 – 18 are rejected under 35 U.S.C. § 103 as being obvious over U.S. Patent Publication No.2014/0006243 to Boudreault et al. (hereinafter “Boudreault”) in view of U.S. Patent Publication No. 2010/0293087 to Troxel Jr. et al. (hereinafter “Troxel”).

With regard to the Amendment, Claim 1 was modified as set forth above:
	Claim 1 is illustrative of the other independent claims which were amended in a virtually identical fashion.
	Both of the cited references are owned by Applicant and should be well known and understood by its representatives.  Subject to further review and consideration, 	Boudreault teaches a single order book with a matching engine that can switch from one matching algorithm to another based on market conditions and to encourage full and fair trading.
	Troxel is in the exact same field of endeavor as Boudreault and the claimed invention:  order books and matching engines for the trading of various securities.  The title reads as follows:  “System and Method of Utilizing a Distributed Order Book in an Electronic Trade Match Engine.”  Troxel teaches the use of a plurality of order books, each with its own matching engine and separate pool of liquidity.  In order to provide for full and fair trading, Troxel teaches that orders may be routed to one order book or another based on shortest transmission delays since the order books may be in remote geographic locations.  The Abstract reads as follows:
	“Methods and systems are providing for minimizing the effects of transmission delays when providing orders for financial instruments. A plurality of order books and match engines may be maintained at geographically dispersed locations. The orders may be synchronized to provide the appearance of a single order book to traders and other users. The plurality of order books and match engines allow traders and other users to transmit orders to the match engine associated with the shortest transmission delay and to access orders pending at other match engines.”  (emphasis added) 

	Furthermore, each order book of Troxel is provided with “one or more” matching algorithms:
[0016] Aspects of the present invention may be implemented with computer devices and computer networks that allow traders, exchanges and other entities to exchange trading data, such as orders and market information. An exemplary trading network environment for implementing trading systems and methods is shown in FIG. 1. An exchange computer system 100 receives orders and transmits market data related to orders and trades to users. Exchange computer system 100 may be implemented with one or more mainframe, desktop or other computers. A user database 102 includes information identifying traders and other users of exchange computer system 100. Data may include user names and passwords potentially with other information to identify users uniquely or collectively. An account data module 104 may process account information that may be used during trades. A match engine module 106 is included to match bid and offer prices. Match engine module 106 may be implemented with software that executes one or more algorithms for matching bids and offers. A trade database 108 may be included to store information identifying trades and descriptions of trades. In particular, a trade database may store information identifying the time that a trade took place and the contract price. An order book module 110 may be included to compute or otherwise determine current bid and offer prices. A market data module 112 may be included to collect market data and prepare the data for transmission to users. A risk management module 134 may be included to compute and determine a user's risk utilization in relation to the user's defined risk thresholds. An order processing module 136 may be included to decompose variable defined derivative product and aggregate order types for processing by order book module 110 and match engine module 106.”  (emphasis added) 

See also Fig. 2 with respect to a plurality of order books.
	As to a separate pool of liquidity, the teachings above as to matching bids and offers is considered to constitute this recited limitation in the Amendment.
Therefore, a person of ordinary skill in the art would readily conclude – and with a high degree of expectation of success – that the plurality of order books of Troxel could be combined with Boudreault to provide different matching algorithms at the various plurality.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switching 
	Furthermore, as noted above, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification since all that would be required would be a straightforward computer programming change to Boudreault to provide multiple order books. In fact, the programming would likely be easier than the switching of algorithms as presently taught by Boudrealt.  It is the position of the Office that, for a person of ordinary skill in the art, based on the teachings of Troxel, such a change to the programming code of Boudreault would be relatively easy to complete, given that it would only relate to increasing the number of separate order books.  No extraordinary problem in making the change would need to be solved.  That is, given the nature of computer programming, a person of ordinary skill in the art would possess the knowledge and skills which would render him or her capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.



With regard to Previous Amendments, Claim 1 was modified as follows:

    PNG
    media_image3.png
    265
    569
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    245
    534
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    376
    543
    media_image5.png
    Greyscale



	The Amendment adds the limitation that each “order book” provides a “separate pool of liquidity.”   Thus, these terms require careful interpretation under the broadest reasonable interpretation standard.  Paragraph [0017] of the specification reads as follows:
“[0017] In one embodiment an additional pool of liquidity may be introduced while at the same time maintaining legacy execution systems. In other words, the disclosed embodiments, may list the same financial instrument on two different matching engines (Either on the same server or separately) and/or using two separate order books. Liquidity refers to trade opportunities, i.e. if a trader want to sell, there will be buyers willing to buy from the trader and if the trader want to buy, there will be sellers willing to sell to the trader. Some traders may be lured into making offers to buy or sell by the matching algorithm that is being used thereby increasing liquidity.”  (emphasis added) 

	From this quotation it seems clear that liquidity does not depend on “order books,” but rather on different matching engines with trade opportunities.  Furthermore, in the claim, there is no preference for the second order.  Thus, the broadest reasonable interpretation of the term “order book” is simply a different matching algorithm where an order may be matched.  Such is the case with the cited reference to Boudreault.  This reference actually teaches multiple order books which may have different matching algorithms and separate pools of liquidity:
“[0019] Traders access the markets on a trading platform using trading software that receives and displays at least a portion of the order book for a market, i.e. at least a portion of the currently resting orders, enables a trader to provide parameters for an Some graphical user interfaces display order books of multiple markets of one or more trading platforms. The trader may be an individual who trades on his/her behalf, a broker trading on behalf of another person or entity, a group, or an entity. Furthermore, the trader may be a system that automatically generates and submits orders.”  (emphasis added) 

	Thus, consistent with the teachings of Boudreault, it teaches switching among various matching algorithms as market conditions change.  Moreover, “trading volume” is described thus making it clear that there is liquidity for each algorithm.  In essence, each algorithm therefore constitutes a separate “order book.”  The concepts taught are the same.  (See at least [0091] – [0094].)  Best bid and best ask are also taught in terms of “market conditions.”  (See at least [0017] and [0072] – [0082].)  Finally, it should be noted that the title of this reference is:  “Multiple Trade Matching Algorithms.”
	Therefore, it is respectfully submitted that the cited reference teaches the newly added limitations, as set forth below.
With regard to the Claim as previously presented:
	Boudreault is a publication of the Applicant herein but dated more than a year before the effective filing date of the present application.  Therefore, it is prior art under 35 USC 102(a)(1) as no exceptions under § 102(b)(1) apply.  This publication is remarkably similar to the specification filed herein and discloses all of the limitations of the claims. In particular, the abstract reads as follows:
“The disclosed embodiments relate to systems and methods which match/allocate an incoming order to trade with “resting,” i.e. previously received but not yet matched, orders, recognizing that the algorithm or rules by which the incoming order is matched Thereby, by conditionally switching among matching algorithms within the same financial product, as will be described, the disclosed match engine automatically adapts to the changing market conditions of a financial product, e.g. a limited life product, in a non-preferential manner, maintaining fair order allocation while improving market liquidity, e.g., over the life of the product.”  (emphasis added)

	Because Boudreault is so closely analogous to the claims, the citations below are only illustrative and Applicant should study the entire reference for a reading of the reference onto the claims.

	Accordingly, with respect to Claim 1, Boudreault teaches a computer implemented method for matching a first order to trade a financial product with one or more of a set of previously received unmatched orders for the financial product which are counter thereto and a second order to trade the financial product with one or more of a set of previously received unmatched orders for the financial product which are counter thereto, the method comprising:   (See at least Boudreault:  Abstract and [0001], as well as Fig. 1)

	receiving, from a client computer of a user by an order processor coupled with the hardware matching processor, a first electronic data transaction request message comprising data indicative of a first order specifying the financial product, first quantity and first value wherein the first order includes data indicative of a preference for a first order book, and storing the received first electronic data transaction request message in 

	indicative of a preference;   (See at least [0017] – [0019], and [0023])

	attempting to match, with a first hardware matching processor, the first order with a previously received but unsatisfied order counter to the first order stored in the first order book data structure stored in the memory;   (See at least [0023].)

	receiving, from a client computer of a user by an order processor coupled with the hardware matching processor, a second electronic data transaction request message comprising data indicative of a second order specifying the financial product, second quantity and second value wherein the second order includes second data indicative of a preference for a second order book, and storing the received first electronic data transaction request message in a memory coupled with the order processor;  (See at least [0017] – [0019], and [0023])

	selecting, by the order processor, an order book for the second order based on the second data indicative of a preference; and  (See at least [0017] – [0019], and [0023])



	wherein the first and second hardware matching processors use different matching algorithms.  (See at least [0072] and [0080] – [0087].)

	With regard to Claim 3, Boudreault teaches wherein the first hardware matching processor follows a first in first out algorithm.  (See at least [0023].)

	With regard to Claim 4, Boudreault teaches wherein the second hardware matching processor follows a Pro Rata algorithm. (See at least [0023].)

	With regard to Claim 5, Boudreault teaches wherein the first order includes data indicative of a best price preference and selecting an order book for the first order comprises: determining, by the order processor, a best price option for the first order; and selecting, by the order processor, a hardware matching processor for the first order based on the determination.  (See at least [0082].)

	With regard to Claim 9, this claim is virtually identical to Claim 1, except it relates to implied orders. Boudreault teaches these concepts at [0035] – [0039].



	With regard to Claim 11, this claim is virtually identical to Claim 4 and is obvious on the same grounds as set forth above with respect to that claim.   

	With regard to Claim 12, this claim is directed to multiple implied orders and is taught by Boudreault at [0035] – [0039].  The Amendment adds only a third order book and matching engine. 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switching matching algorithm teachings of Boudreault with the plurality of order books teachings of Troxel.  The motivation to make this modification comes from the teachings and suggestions of the Boudreault reference. As noted above, Boudreault teaches teaching the use of different matching algorithms but in connection with a single order book.  It would greatly extend the commercial value and usefulness of the Boudreault system to provide a plurality of order books – each one with a separate matching algorithm and separate pool of liquidity - as taught by Troxel.  

	With regard to Claim 13, this claim is directed to a third matching algorithm and is taught by Boudreault at [0023] – [0034].



	With regard to Claim 15, this claim is virtually identical to Claim 1 and is obvious on the same grounds as set forth above with respect to that claim.   

	With regard to Claim 16, this claim is directed to derivative financial products and is taught by Boudreault at [0081].

	With regard to Claim 17, this claim is virtually identical to Claim 3 and is obvious on the same grounds as set forth above with respect to that claim.   

	With regard to Claim 18, this claim is virtually identical to Claim 4 and is obvious on the same grounds as set forth above with respect to that claim.   

Response to Arguments
5.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to the §101 rejection, this response will focus on Claim 1 as illustrative; however, it should be noted that the dependent claims have been also carefully reviewed and they do not alter this analysis.
	Applicant argues as follows:

	The claims provide a technical solution to a technical problem. Current execution platforms may only use one algorithm at a time to match orders for a given financial product. The algorithm may be changed, but it requires extensive configuration changes and possible downtime. In addition to the configuration being difficult to change during a running market for technical reasons, changing the configuration may have negative impacts to market10 Application Serial No. 15/132,676 LSK Ref. No. 004672-15014B-USstructure. This makes changing existing functionality in real time almost impossible without disruptions. 
	The current claims provide a technical solution by providing an ability to route orders between multiple pools of liquidity for the financial instrument without disrupting the market structure. In other words, the same financial product may be listed with two different order books that follow different rules without required technical configuration changes to the system.”

	However, it is not clear from Claim 1, as amended or otherwise, how it avoids or solves the problem of “extensive configuration changes and possible downtime.”  The technology recited is recited at a high level of generality – plurality of order books each with a separate data structure, matching processor (e.g. matching engine), and pool of liquidity.  Applicant argues that the claimed invention provides “an ability to route orders” but how that ability is implemented in a technical solution is not claimed.  This appears to be a classic “apply it” situation because no practical application is recited in the claim.  None of the market conditions, to cause routing an order from one order book to another, which are discussed in Applicant’s remarks, are recited in the claim.  If they were, that might provide an avenue for eligible subject matter.  The claim only recites a preference for one algorithm in the first order book.
	Therefore, it is respectfully submitted that the Claim is still in the “apply it” category as noted above.

Moreover, as noted in the previous rejection, there are numerous references that teach the concept of separate order books and switching from one to another.  Troxel is just one example

Conclusion
6.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality of Rejection
	Applicant's Amendment necessitated the new ground(s) of rejection presented in this Office Action. 
	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. electronically matching buyers and sellers). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2019/0236704 to Venkataraman.  This reference is relevant to the features of providing a plurality of order books.
	U.S. Patent Publication No. 2011/0119170 to Winter et al.  This reference is relevant to the features of a plurality of order books with an optimization engine.
	U.S. Patent Publication No. 2007/0192232 to Czupek et al.  This reference is relevant to the features of selecting among a plurality of order books.

	C.	Responding to this Office Action


	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	
filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	



/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017
February 24, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691